[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTION OF MEMORANDUM OF DECISION JUNE 2, 1994
Whereas it has come to the Court's attention that a typographical error appears in the last sentence of the first paragraph on page 49 of its Memorandum of Decision in the above-captioned case, that sentence is hereby correct to read as follows:
    It served the many people from neighboring towns and cities who would wish to use West Haven's beaches in the summer of 1992, for those beaches would otherwise have been shut down.
A corrected copy of page 49 has been included in this document so that it might be inserted by the clerk and by counsel in the original Memorandum of Decision.
Michael R. Sheldon, Judge
West Haven by ensuring that their municipal employees would be paid and continue to render essential services. It served the people of Orange as well by ensuring that the City of West Haven could continue to operate its sewage treatment plant serving them both. It served all persons who work, do business in or even pass through West Haven by ensuring that police services would continue and that their persons and property would remain secure. It served the many people from neighboring towns and cities who would wish to use West Haven's beaches in the summer of 1992, for those beaches would otherwise have been shut down.
More critically, perhaps, Special Act No. 92-5 served all the people of the State by taking tough, affirmative measures both to respond to the City's crisis, yet to deter other municipalities from following the City's lead along the path of close State financial supervision. By shoring up West Haven's finances in the time of its greatest need, but doing so in a way that placed ultimate responsibility on the City to pull itself up by the bootstraps to regain the full measure of its fiscal autonomy, the Act created the conditions for the City's full recovery while ensuring against short-term financial disasters while the City was CT Page 8607 still finding its way back to solvency and stability. By so doing, moreover, the Act gave other towns and cities in financial distress a clear incentive to put their own financial houses in order or risk surrendering a comparable